                                                              Case 2:18-cv-00825-GMN-DJA Document 44 Filed 05/20/20 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Reginald Sullivan
                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA

                                                          8   REGINALD SULLIVAN,                                 CASE NO. 2:18-cv-00825-GMN-DJA

                                                          9                   Plaintiff,                         STIPULATION AND ORDER TO
                                                                                                                 EXTEND TIME FOR PLAINTIFF TO
                                                         10          vs.                                         RESPOND TO DEFENDANTS’ MOTION
                                                                                                                 FOR SUMMARY JUDGMENT
                                                         11   CLARK COUNTY, a political subdivision of
                                                              the State of Nevada; JOHN MARTIN in his            (Third Request)
                                                         12   official and/or individual capacities;
                                                              PATRICK SCHREIBER in his official and/or
                                                         13   individual capacities,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                   Defendants.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                     The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         16
                                                              time for Plaintiff to respond to the Defendant’s Motion for Summary Judgment (ECF No.
                                                         17
                                                              35) from the current due date of Wednesday, May 20, 2020 through and including
                                                         18
                                                         19   Monday, June 1, 2020.

                                                         20          This is the third request for an extension of this deadline. The parties provide the

                                                         21   following information to the Court regarding the proposed extension of time:
                                                         22
                                                                           1. Plaintiff’s counsel’s office experienced a computer and IT catastrophe and
                                                         23
                                                                              meltdown on Tuesday, May 12, 2020 wherein his server became disabled
                                                         24
                                                                              and his email communications system failed.
                                                         25
                                                                           2. Plaintiff’s counsel has spent most of the past week working with his IT
                                                         26
                                                         27                   contractor to order new computers, establish work-around methods to re-

                                                         28

                                                                                                             1
                                                              Case 2:18-cv-00825-GMN-DJA Document 44 Filed 05/20/20 Page 2 of 2



                                                          1                   establish the email system (which took three full days) and working with
                                                          2                   software vendors and the copier/scanning company to make arrangements
                                                          3
                                                                              for other case management and document production processes to be ready
                                                          4
                                                                              to go when the new computers are installed over Memorial Day weekend.
                                                          5
                                                                          3. This final one-week extension should be the last barring any other
                                                          6

                                                          7                   unforeseen disasters.

                                                          8   This stipulation to extend the deadline is made in good faith and not for purposes of delay.

                                                          9
                                                              DATED this _19th _ day of May, 2020.                DATED this _19th _ day of May, 2020.
                                                         10

                                                         11   KEMP & KEMP, ATTORNEYS AT LAW                       LEWIS BRISBOIS BISGAARD & SMITH              LLP

                                                         12
                                                              By:      /s/ James P. Kemp                          By:     /s/ Robert W. Freeman
                                                         13         JAMES P. KEMP, ESQ.                                 ROBERT W. FREEMAN, ESQ.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                    Nevada Bar No. 6375                                 Nevada Bar No. 003062
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                    7435 W. Azure Drive, Suite 110                      6385 S. Rainbow Boulevard, Suite 600
                                                         15         Las Vegas, Nevada 89130                             Las Vegas, Nevada 89118
                                                                    Attorneys for Plaintiff                             Attorneys for Defendants
                                                         16

                                                         17                                                ORDER

                                                         18           IT IS SO ORDERED.
                                                         19
                                                                      Dated this ____
                                                                                 20 day of May, 2020.
                                                         20

                                                         21
                                                                                                              ____________________________________
                                                         22
                                                                                                              Gloria M. Navarro, District Judge
                                                         23                                                   UNITED STATES DISTRICT COURT

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
